Citation Nr: 0615383	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-20 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for variously diagnosed 
psychiatric disorders.

2.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to medications taken for bipolar 
disorder.  

3.  Entitlement to service connection for macromastia, to 
include as secondary to medications taken for bipolar 
disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had military service from October 1979 to August 
1985.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of August 2002 (psychiatric disorder) and 
May 2003 (diabetes mellitus and macromastia) decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The veteran testified before the 
undersigned Veterans Law Judge at the RO in June 2004.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on her part.


REMAND

A June 2004 letter from the Social Security Administration 
(SSA) to the veteran shows that she was found to be entitled 
to disability benefits effective in June 2000.  Medical 
records considered in the adjudication of the SSA claim are 
not associated with the claims file, and there is no 
indication of an attempt to obtain such records.  Those 
records may contain information pertinent to the veteran's 
claims, and VA is required to obtain them.  38 C.F.R. 
§ 3.159.  See also Murincsak v. Derwinski, 2 Vet. App. 363, 
372-73 (1992).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish effective dates for the claims 
on appeal, as outlined by the United 
States Court of Appeals for Veterans 
Claims in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain copies of the 
medical records considered by SSA in its 
adjudication of the veteran's claim for 
disability benefits.  If such records are 
unavailable because they have been lost 
or destroyed, it should be so noted for 
the record.

3.  The RO should review any SSA records 
obtained pursuant to the request above 
and arrange for any further development 
(i.e., VA examinations) suggested by the 
records.  Then the RO should re-
adjudicate the claims.  If any of the 
claims remain denied, the appellant 
should be provided an appropriate 
supplemental statement of the case (SSOC) 
and given the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


